Case 4:20-cv-00664-MWB Document1 Filed 04/21/20 Page 1 of 9

Lenahan & Dempsey, P.C.
By: George E. Mehalchick, Esq.
LD. No. 54555

Suite 400 Kane Building

116 North Washington Avenue
P.O. Box 234

Scranton, Pennsylvania 18501-0234

Attorneys for Plaintiff

(570) 346-2097 Telephone
(570) 346-1174 Facsimile
gem@lenahandempsey.com

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KIP DREW BAGLEY,
62 SPRING LANE
CANTON, PA 17724
NO.:
Plaintiff

Ts
vo

CUNNINGHAM WIDEMAN ASSOCIATES, LLC
8633 SOUTH BAY DRIVE
ORLANDO, FL 32819

Defendant
COMPLAINT

COMES NOW the Plaintiff, Kip Bagley, by and through his attorneys Lenahan &
Dempsey, P.C. by George E. Mehalchick, Esq. and for his Complaint avers as follows:
1. Plaintiff, Kip Bagley, is an adult competent individual who resides at 62

Spring Lane, Canton, PA 17724.
Case 4:20-cv-00664-MWB Document1 Filed 04/21/20 Page 2 of 9

2. Defendant, Cunningham Wideman Associates, LLC, is, upon information
and belief, a Florida Corporation with a registered office address located at 8633 South
Bay Drive, Orlando, FL 32819.

3. At all times relevant to this matter, Defendant Cunningham Wideman
Associates, LLC owned certain property and real estate located at 225 Canton Street,
Troy, PA 16947.

4. At all times relevant to this matter, Defendant, Cunningham Wideman
Associates, LLC leased a property including the parking lot, located at 225 Canton Street,
Troy, PA 16947 to the United States Postal Service (Plaintiff attaches what Plaintiff
believes to be a true and correct copy of this Lease as Exhibit “A”).

5. On April 12, 2019, Plaintiff Kip Bagley was employed as a mail carrier by
the United States Postal Service, with a principal place of business at the Troy
Pennsylvania Post Office, located at 225 Canton Street, Troy, PA 16947.

6. At all times relevant to this matter, the premises that Defendant
Cunningham Wideman Associates, LLC leased to the United States Postal Service, as
described above, and specifically the parking lot, were in a deplorable condition rendering
the parking lot dangerous and unsafe for any person walking in the parking lot.

7. At all times relevant to this matter, the premises, including the parking lot,
as described above, and which were in a deplorable, dangerous and unsafe condition,
were owned by Defendant, Cunningham Wideman Associates, LLC, who was responsible
for the inspection, maintenance, operation, safety, repair, custody and control of the

premises.
Case 4:20-cv-00664-MWB Document1 Filed 04/21/20 Page 3 of 9

8. At all times relevant to this matter, Defendant, Cunningham Wideman
Associates, LLC was fully aware of or should have been aware of the dangerous and
unsafe condition of its premises and the hazards presented to foreseeable pedestrians.

9. At all times relevant to this matter, Defendant, Cunningham Wideman
Associates, LLC, was aware or should have been aware that the parking lot posed a
foreseeable risk of harm to individuals walking in the parking lot due to the dangerous
and unsafe condition of its premises.

10. At all times relevant to this matter, Defendant, Cunningham Wideman
Associates, LLC, acted individually and through its agents, servants, workers and
employees, all conducting themselves within the course and scope of their
employment/agencies.

11. On April 12, 2019, Plaintiff, Kip Bagley, while preparing for his route, and
while pushing a flat metal cart across the parking lot described above, stepped into a hole
in the pavement, a condition created by the Defendant, Cunningham Wideman
Associates, LLC.

12. At all times relevant to this matter, Plaintiff Kip Bagley, acted reasonably
and prudently and was not contributorily negligent under the circumstances then and
there existing.

13. As a direct and proximate result of the negligence, carelessness and
recklessness of the Defendant, Cunningham Wideman Associates, LLC, to be detailed,
Plaintiff Kip Bagley suffered serious, permanent and disabling injuries and damages
including but not limited to the following:

a) Traumatic injury to the right knee;
Case 4:20-cv-00664-MWB Document1 Filed 04/21/20 Page 4 of 9

Medial compartment narrowing of the right knee;
Chondromalacia of the right knee:

Joint effusion;

Ruptured Baker’s Cyst;

Articulate cartilage defect in the weight bearing posterior central aspect of
the medial femoral condyle;

Focal chondromalacia of the internal facet of the patella;

Post traumatic arthritis right knee;

Hamstring tendinitis right thigh;

Right medial collateral ligament injury right knee;

Tenderness over the distal iliotibial IT band;

Antalgic and dysfunctional gait;

Edema;

Decreased sensation;

Chronic pain;

Embarrassment, humiliation and anguish;

Diffuse and severe trauma to the nerves, bones, joints, muscles, fibers
tissues, tendons and ligaments of the body;

Restrictions in the performance of work and activities of daily living;
Aggravation of pre-existing conditions;

Any and all medical conditions which are described in the medical

records and/or which may develop in the future as a result of the April 12,
2019 fall.
Case 4:20-cv-00664-MWB Document1 Filed 04/21/20 Page 5 of 9

14. As adirect and proximate result of the negligence carelessness and recklessness
of Defendant Cunningham Wideman Associates, LLC Plaintiff Kip Bagley, was forced, or may
be forced, to undergo medical treatment and testing including but not limited to:

a) X-Rays;

b) Diagnostic studies;

C) Physical therapy;

d) Injection therapy;

e) Use of pain medication;

f) All other treatment and therapies listed in Plaintiff's medical records.

15. Asadirect and proximate result of the negligence, carelessness and recklessness
of Defendant Cunningham Wideman Associates, LLC as more fully set forth above and below,
Plaintiff Kip Bagley has sustained serious and permanent injuries and has incurred, and in the
future, will incur expenses for medical treatment, and liens for medical treatment in an amount
not yet ascertained and therefore a claim is made.

16. Asadirect and proximate result of the negligence, carelessness and recklessness
of Defendant Cunningham Wideman Associates, LLC, as more fully set forth above and below,
Plaintiff, Kip Bagley sustained serious and permanent injuries all of which render him sick, sore,
lame and disabled and which cause great mental anguish and physical pain which he will
continue to suffer into the indefinite future.

17. Asadirect and proximate result of the negligence, carelessness and recklessness
of Defendant Cunningham Wideman Associates, LLC, as more fully set forth above and below,

Plaintiff Kip Bagley has suffered serious injuries and permanent impairment of bodily function.
Case 4:20-cv-00664-MWB Document1 Filed 04/21/20 Page 6 of 9

18. Asadirect and proximate result of the negligence, carelessness and recklessness
of Defendant Cunningham Wideman Associates, LLC, as more fully set forth above and below,
Plaintiff Kip Bagley has suffered physical pain and suffering, mental anguish, humiliation,
emotional distress, discomfort, inconvenience, the loss of ability to perform activities of daily
living and the loss of the ability to enjoy the pleasures of life, all of which will be permanent in
nature and accordingly will continue into the indefinite future.

19. Asadirect and proximate result of the negligence, carelessness and recklessness
of Defendant Cunningham Wideman Associates, LLC, as more fully set forth above and below,
Plaintiff, Kip Bagley, has sustained the loss of ability to perform household services and
activities of daily living.

20. Asadirect and proximate result of the negligence, carelessness and recklessness
of Defendant Cunningham Wideman Associates, LLC, as more fully set forth above and below,
Plaintiff Kip Bagley sustained and/or will sustain a loss of earnings including past, present and
future along with a loss of earning capacity and a shortening of his work life expectancy.

21. The accident and resulting injuries, damages and losses to the Plaintiff Kip Bagley,
were caused by the negligence, carelessness and recklessness of Defendant Cunningham
Wideman Associates, LLC, as more fully set forth above and below, and were not caused by

any negligence, carelessness and/or recklessness of the Plaintiff Kip Bagley.
Case 4:20-cv-00664-MWB Document1 Filed 04/21/20 Page 7 of 9

PLAINTIFF, KIP BAGLEY
V.

DEFENDANT, CUNNINGHAM WIDEMAN ASSOCIATES, LLC.

22. Plaintiff incorporates by reference paragraphs 1 through 21 as though the same
were set forth at length.

23. At all times relevant to this matter, the premises, including the parking lot as
described above, and which were in a deplorable dangerous and unsafe condition, was owned
by Cunningham Wideman Associates, LLC, who was responsible for the inspection,
maintenance, operation, safety, repair, custody and control of the premises.

24. Defendant Cunningham Wideman Associates, LLC owed the foreseeable Plaintiff,
Kip Bagley, duties of care as landowners and property supervisors on the date of loss, April 12,
2019.

25. Defendant Cunningham Wideman Associates, LLC, acted negligently, carelessly
and recklessly with regard to Plaintiff, Kip Bagley at all times relevant to this matter and its
negligence, carelessness and recklessness were the proximate and legal cause of the fall and
injuries sustained by the Plaintiff, Kip Bagley as described previously.

26. The negligence, carelessness and recklessness of the Defendant Cunningham
Wideman Associates, LLC consisted of inter alia the following:

a) Failure to maintain the subject premises in a safe and proper condition;

b) Failure to timely inspect the subject premises to determine whether dangerous
conditions existed on the property;
9)

h)

p)

Case 4:20-cv-00664-MWB Document1 Filed 04/21/20 Page 8 of 9

Failure to maintain a safe place for foreseeable individuals stepping onto or
walking on the subject premises, including the Plaintiff;

Failure to exercise reasonable care to maintain and keep up the subject
premises in a reasonably safe condition for those foreseeably stepping onto or
walking on the premises;

Allowing dangerous and hazardous conditions to exist on the subject premises;

Failing to take reasonable steps to remedy dangerous and hazardous conditions
on the subject premises when they knew or should have known that such steps
were necessary;

Failure to train, supervise and direct their agents, servants, workers and
employees so as to prevent dangerous and hazardous conditions from developing
on and continuing to exist on the subject premises;

Failure to warn, by signage or otherwise, Plaintiff and/or others foreseeably on the
premises of the dangerous and hazardous conditions of the subject premises;

As landowners failing to prevent the development of dangerous and hazardous
conditions on the subject premises;

Failure to have in effect necessary and appropriate maintenance, repair and
inspection procedures to prevent the formation of dangerous and hazardous
conditions on the subject premises;

Failure to promptly identify, correct and repair dangerous and hazardous
conditions on the subject premises;

Failure to recognize themselves and/or through their agents, servants, workers
and employees, the dangerous and hazardous conditions on the subject premises;

Allowance of dangerous and hazardous defects to exist on the subject premises
at all times relevant to this matter:

Allowance of a dangerous condition of disrepair to exist on the subject premises:

Allowing conditions of hazard, defect, disrepair and unsafety to exist on the
premises which they owned despite knowing the dangers posed to those
foreseeably and legally on the premises including individuals such as employees
of the United States Postal Service walking on the property;

Allowance of artificially created dangerous and hazardous conditions to exist on
the premises at all times relevant to this matter;
Case 4:20-cv-00664-MWB Document1 Filed 04/21/20 Page 9 of 9

q) Failure to redesign, reconstruct and/or repair the dangerous and hazardous
conditions on the subject premises.

27. Asadirect and proximate result of Defendant Cunningham Wideman Associates,
LLC’s negligent, careless and reckless conduct, Plaintiff Kip Bagley, suffered severe and
permanent personal injuries and damages as more fully outlined in the preceding paragraphs.

WHEREFORE, Plaintiff Kip Bagley demands judgment in his favor in an amount in excess
of $75,000.00 with interest, costs, delay damages and other such relief as this Court deems

appropriate.

Respectfully submitted,

Lenahan & Dempsey, P.C.

 

/s/ George E. Mehalchick, Esq.
Attorney for Plaintiff
